Exhibit 10.1

 

DNA DREAMFIELDS COMPANY, LLC

AMENDMENT No. 3

TO

OPERATING AGREEMENT

 

THIS THIRD AMENDMENT TO OPERATING AGREEMENT (the “Amendment”) is entered into
between and among B-New, LLC, an Ohio limited liability company (“BNEW”),
TechCom Group, LLC, a Florida limited liability company (“TechCom”), Buhler,
Inc., a Minnesota corporation (“Buhler”), and Dakota Growers Pasta Company,
Inc., a North Dakota corporation (“Dakota”) (BNEW, TechCom, Buhler and Dakota
may be referred to herein as a “Member” and collectively as the “Members”).

RECITALS

WHEREAS, the Members entered into an Operating Agreement as of  October 31,
2003, and entered into a first amendment of the Operating Agreement effective
February 9, 2004, and a second amendment of the Operating Agreement effective
October 25, 2004 (collectively, the “Agreement”).

WHEREAS, the Members are all of the members of DNA Dreamfields Company, LLC, an
Ohio limited liability company (the “Company”), as of the date hereof;

WHEREAS, pursuant to section 2(B) of the Agreement, the Company’s Board of
Managers has decided that it is in the best interests of the Company that an
additional Two Million Dollars ($2,000,000) of equity contributions beyond those
described in section 2(A) of the Agreement is required to further the purposes
of the Company;

WHEREAS, Dakota and Buhler desire to make additional equity contributions and
all of the Members desire to waive their rights under sections 2(B) and 2(C) of
the Agreement relating to allowable additional contributions and to amend
certain provisions of the Agreement relating to additional capital contributions
by Dakota and Buhler, issuance of additional Units and the percentages used to
determine distributions of proceeds of the sale of the Brand; and

WHEREAS, the Members further desire that the amendments be effective as of
November 1, 2004.

NOW, THEREFORE, the parties hereto agree as follows:

1.             Agreement to Make Additional Equity Contributions.  In
consideration of the amendments made herein and the immediate issuance of nine
(9) additional Units, Dakota hereby agrees to contribute One Million Five
Hundred Thousand Dollars ($1,500,000) to the Company as an additional equity
contribution immediately upon notice by the Company.  In consideration of the
amendments made herein and the immediate issuance of three (3) additional Units,
Buhler hereby agrees to contribute Five Hundred Thousand Dollars ($500,000) to
the Company as an additional equity contribution immediately upon notice by the
Company.

--------------------------------------------------------------------------------


 

2.             Waiver of Right to Make Additional Equity Contributions in
Proportion to Units.  In consideration of the additional capital contributions
by Dakota and Buhler, each Member hereby waives the right provided in section
2(B) of the Agreement to subscribe to additional contributions and the right
provided in section 2(C) to make additional contributions if another Member
fails to subscribe for the full number of Units allowed under section 2(B).

3.             Amendment of Agreement.  The Members hereby agree that the
Agreement shall be amended as set forth below.  The amendments shall be
effective as of November 1, 2004.  All other terms, conditions, and provisions
of the Agreement shall continue in full force and effect.  The Members further
agree that the books and records of the Company shall reflect the impact of such
amendments.

4.             Additional Contributions and Issuance of Units.  Section 2(B) of
the Agreement, governing additional equity contributions shall be amended by
redesignating the existing language of section 2(B) as subparagraph (i) and
inserting the following subparagraph (ii):

                (ii)           Dakota has or will contribute One Million Five
Hundred Thousand Dollars ($1,500,000) to the Company as an additional equity
contribution immediately upon notice by the Company. Exhibit A shall be amended
to reflect Dakota’s additional capital contribution and the issuance of nine (9)
additional Units to Dakota.  Buhler has or will contribute Five Hundred Thousand
Dollars ($500,000) to the Company as an additional equity contribution
immediately upon notice by the Company. Exhibit A shall be amended to reflect
Buhler’s additional capital contribution and the issuance of three (3)
additional Units to Buhler.  The Section 704 Capital Accounts of Dakota and
Buhler shall be credited with their respective additional equity contributions,
but neither the Company’s assets nor the Section 704 Capital Accounts of the
Members shall be revalued as the result the additional contributions.

5.             Distributions.  Section 3(F)(ii) of the Agreement shall be
amended by the deletion of current Section 3(F)(ii) and the insertion of the
following provision:

(ii)           Distributable Cash Flow from the sale of the Brand shall be: (a)
allocated as follows: 36.36% to BNEW; 18.18% to TechCom; 25% to Dakota; and
20.46% to Buhler; (b) distributed to the Members not later than 30 days after
the receipt of the price therefore, provided that if the price is anything other
than cash, the Company may delay distribution until such time as the price is
converted into cash.

6.             Counterparts.  This Amendment may be executed in counterparts
which taken together shall constitute one instrument, notwithstanding the fact
that all parties have not executed this Amendment on the same date or that all
signatures do not appear on the same copy.

7.             Captions.  Captions are included for convenient reference only
and shall not affect the interpretation of any provision of this Agreement.

8.             Severability.  The invalidity, illegality, or unenforceability of
any provision of this Amendment shall not affect or impair the validity,
legality, and enforceability of the other

 

--------------------------------------------------------------------------------


 

provisions hereof or of the Agreement and the Amendment and the Agreement shall
be construed in all respects as if such invalid or unenforceable provisions were
omitted.

 

IN WITNESS WHEREOF, the parties have executed this Amendment.

 

 

B-New, LLC

 

 

By:

/s/ Mike Crowley

 

 

Title:

Principal

 

 

Date:

November 2, 2004

 

 

 

 

 

 

 

 

 

 

TechCom Group, LLC

 

 

By:

/s/ Jonathan Anfinsen

 

 

Title:

Director

 

 

Date:

November 2, 2004

 

 

 

 

 

 

 

 

 

 

Buhler, Inc.

 

 

By:

/s/ Beat Haeni / /s/ Anton Holenstein

 

 

Title:

Corp. Development / Project Mgr

 

 

Date:

November 3, 2004

 

 

 

 

 

 

 

 

 

 

Dakota Growers Pasta Company, Inc.

 

 

By:

/s/ Tim Dodd

 

 

Title:

President/CEO

 

 

Date:

November 2, 2004

 

 

 

 

--------------------------------------------------------------------------------

 